 
 
Exhibit 10.1
 
LEASE
 
THIS LEASE ("Lease") is entered into as of the 1st day of June, 2015, between
GPX WAYNE OFFICE PROPERTIES, L.P., a Delaware limited partnership ("Landlord"),
and TECHPRECISION, a Delaware corporation, with its principal place of business
at 3553 West Chester Pike, Newtown Square, PA 19073 ("Tenant").
 
In consideration of the mutual covenants stated below, and intending to be
legally bound, the parties covenant and agree as follows:
 
1.           PREMISES/LEASEHOLD IMPROVEMENTS.  Landlord leases to Tenant and
Tenant leases from Landlord Suite No. 909, which the parties confirm is 1,131
rentable square feet shown on the space plan attached hereto as Exhibit “A”
(“Premises”), located at 992 Old Eagle School Road (together with the
surrounding land on which it is located, the “Building”), which is a part of
Evolve IP Corporate Center, Wayne, Pennsylvania (the “Project” or the
“Property”).
 
The Premises shall be delivered to Tenant in “as is” condition except for/with
the leasehold improvements agreed upon by Landlord and Tenant and to be
constructed by Landlord, at Landlord’s sole cost, in accordance with the terms
and conditions set forth in Exhibit “A-1” attached hereto (the “Leasehold
Improvements”).
 
2.           TERM.  The term of this Lease shall be for a period of twelve (12
months (“Term”) beginning on the Commencement Date and ending on the last day of
the twelfth (12th) calendar month after the Commencement Date (the “Expiration
Date”).  The Term shall commence (the "Commencement Date") the date which is the
earlier of (i) the date when Tenant, with Landlord's prior consent, assumes
possession of the Premises for its Permitted Uses, or (ii) the date set in a
notice by Landlord to Tenant, at least fifteen (15) days before Substantial
Completion of the Leasehold Improvements, advising Tenant of the Substantial
Completion of the Leasehold Improvements under Section 1 above.  Tenant shall be
permitted access to the Premises two (2) weeks prior to Commencement Date to
install voice and data.  The Commencement Date is anticipated to be on June 15,
2015.  “Substantial Completion” means that the Leasehold Improvements have been
completed to the extent that the Premises may be occupied by Tenant for its
Permitted Uses (as defined in Section 5, below), subject only to completion of
minor finishing, adjustment of equipment, and other minor construction aspects,
and Landlord has procured a temporary or permanent certificate of occupancy
permitting the occupancy of the Premises, if required by law (“Substantial
Completion”).
 
3.           FIXED RENT; SECURITY DEPOSIT.
 
Tenant shall pay to Landlord without notice or demand, and without set-off,
annual Fixed Rent payable in the monthly installments of Fixed Rent as set forth
below, in advance on the first day of each calendar month during the Term by
check sent to Landlord, at P.O. Box 57355, Philadelphia, Pennsylvania 19111 (or
other address as Landlord may provide to Tenant, at least ten (10) days in
advance, during the Term).  All payments must include the following
information:  Evolve IP Corporate Center; Bldg. 992, Suite 909.
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
LEASE YEAR
ANNUAL RENT
PER SF
MONTHLY
INSTALLMENTS
 
ANNUAL FIXED
RENT
 
Months 1-12
$19.50
$1,837.88
 
$22,054.50
 



 
Tenant shall pay the first full month's installment of Fixed Rent ($1,837.88),
the Security Deposit ($1,837.88) and Tenant’s contribution toward carpet
($3,000.00) by three separate checks upon the Tenant’s execution of this Lease
as a condition of the commencement of the Lease. Tenant shall not, however, pay
more than one month’s Fixed Rent in advance at any time during the Term.
 
a.                      Late Fee.  If any amount due under this Lease from
Tenant is not paid to Landlord within 5 days of the date due, Tenant shall also
pay as additional rent a late fee of five percent (5%) of the total payment then
due.
 
b.                      Security Deposit.  Tenant shall pay a Security Deposit
of $1,837.88 under this Lease (the "Security Deposit"), as security for the
prompt and complete performance by Tenant of every provision of this Lease.  No
interest shall be paid to Tenant on the Security Deposit.  Following an Event of
Default, Landlord may use, apply or retain the whole or any part of the Security
Deposit to the extent necessary to provide for the payment of (i) any rent or
other sums of money which Tenant may not have paid when due, and/or (ii) any sum
expended by Landlord in accordance with the provisions of this Lease on account
of any Event of Default by Tenant.  The use of the Security Deposit by Landlord
shall not prevent Landlord from exercising any other remedy provided by this
Lease or by law and shall not operate as either liquidated damages or as a
limitation on any recovery to which Landlord may otherwise be entitled.  If any
portion of the Security Deposit is used, applied or retained by Landlord, Tenant
agrees, within ten (10) days after the written demand therefor is made by
Landlord, to deposit cash with the Landlord in an amount sufficient to restore
the Security Deposit to its original amount.  Within thirty (30) days following
the Expiration Date or earlier termination of this Lease, the Security Deposit,
or any balance thereof, shall be returned to Tenant.  Upon the return of the
Security Deposit to the Tenant, or the remaining balance thereof, Landlord shall
be completely relieved of liability with respect to the Security Deposit. In the
event of a transfer of the Building, Landlord shall have the right to transfer
the Security Deposit to the transferee of the Building and upon such transfer of
the Security Deposit, Landlord shall be released by Tenant from all liability
for the return of such Security Deposit.  Upon the assumption of such Security
Deposit by the transferee, Tenant agrees to look solely to the new landlord for
the return of said Security Deposit.
 
4.           ADDITIONAL RENT. Commencing on the Commencement Date, and in each
calendar year thereafter during the Term, Tenant shall pay in advance on a
monthly basis to Landlord, without deduction or set off, an amount equal to
Tenant’s allocable share (“Tenant’s Share”) of the following:
 
a.           Taxes payable on the Project (“Taxes”) to the extent such taxes are
projected to exceed the taxes for the Project in calendar year 2015 (“Base
Year”);
 
b.           All insurance premiums payable by Landlord for insurance with
respect to the Project (“Insurance Premiums”) to the extent such Insurance
Premiums are projected to exceed the Insurance Premiums for the Project in the
Base Year or to the extent such Insurance Premiums result directly from any
improvements made by Tenant or any activities conducted by Tenant; and
 
c.           Operating Expenses payable by Landlord with respect to the Project
to the extent such Operating Expenses are projected to exceed the Operating
Expenses for the Base Year.  “Operating Expenses” are all reasonable operating
costs and expenses related to the maintenance, operation and repair of the
Project incurred by Landlord, including but not limited to a management fee not
to exceed five percent (5%) of Fixed Rent; common area utilities; and the cost
of capital repairs, capital replacements, capital improvements or capital
equipment, including only those (i) required by laws enacted on or after the
date of this Lease for which Landlord is required to comply under this Lease,
but not those capital repairs, capital replacements, capital improvements and
capital equipment required by laws with which Tenant is required to comply under
the terms of this Lease or by which Landlord is required to comply and Tenant is
required to reimburse Landlord for the costs of such compliance as additional
rent, as provided under this Lease, or (ii) installed at the Building to reduce
Operating Expenses (each a “Capital Improvement”);  If Landlord shall purchase,
make or install any Capital Improvement, then the costs for the same shall be
amortized beginning in the Lease Year (as defined below) in which such item is
purchased, made or installed and continuing for the lesser of the useful life of
such item or the projected period of time required to recover the cost of such
item in reduced Operating Expenses, as reasonably determined by Landlord, at a
rate equal to two hundred fifty (250) basis points above the prime rate of
interest published under the heading “Money Rates” by the Wall Street Journal on
the date that the purchase, manufacture or installation of such Capital
Improvement is completed. Notwithstanding anything herein contained, Tenant
shall not be required to pay for any annual increase in the costs incurred by
Landlord for Controllable Operating Expenses (as hereafter defined) to the
extent such increase exceeds five percent (5%) per year on a cumulative basis
after the Base Year. “Controllable Operating Expenses” shall consist of those
Operating Expenses which are within Landlord’s reasonable control. Taxes, common
area utility costs, insurance premiums and the cost of snow removal shall not be
considered to be Controllable Operating Expenses.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 Tenant’s obligations to pay increases in Taxes, Insurance Premiums and
Operating Expenses shall be each calculated separately and shall for all
purposes be treated and considered as additional rent. (Fixed Rent plus
additional rent are herein referred to collectively as “Rent”.)  Tenant shall
pay, in monthly installments in advance, on account of Tenant's Share of Taxes,
Insurance and Operating Expenses, one-twelfth of the estimated amount of the
increase of such Taxes, Insurance Premiums and Operating Expenses for such year
in excess of the Base Year as reasonably determined by Landlord.  Prior to the
end of the calendar year in which the Lease commences and thereafter for each
successive calendar year (each, a "Lease Year"), or part thereof, Landlord shall
send to Tenant a statement of projected increases in Taxes, Insurance Premiums
and Operating Expenses in excess of the Base Year and shall indicate the
respective amounts of Tenant’s estimated monthly installments of Taxes,
Insurance Premiums and Operating Expenses.  As soon as administratively
available, Landlord shall send to Tenant a statement of actual Taxes, Insurance
Premiums and Operating Expenses for the prior calendar year showing the actual
amount of Tenant’s Share of each for the prior calendar year.  In the event the
amount prepaid by Tenant for Taxes, Insurance or Operating Expenses exceeds the
amount that was actually due for that item, then Landlord shall issue a credit
to Tenant in an amount equal to the over charge, which credit Tenant may apply
to future payments on account of that item until Tenant has been fully credited
with the over charge.  In the event Landlord has undercharged Tenant, then
Landlord shall send Tenant an invoice with the additional amount due, which
amount shall be paid in full by Tenant within thirty (30) days of receipt.
 
5.           ELECTRICITY CHARGES.  Tenant shall pay to Landlord, as additional
rent, within fifteen (15) business days of receipt of Landlord's billing
statement therefor, Tenant’s pro rata share of all charges incurred by Landlord
for electricity and fuel oil at the Property (“Tenant’s Pro Rata Electricity
Share”). Tenant’s Pro Rata Electricity Share shall be calculated based on the
rentable square footage of the Premises compared to the total rentable square
footage of occupied space in the Property.  Landlord shall not be liable for any
interruption of any utility service for any reason unless caused by the gross
negligence or willful misconduct of Landlord. Notwithstanding anything herein to
the contrary, if Landlord reasonably determines that:
 
a.           Tenant's use of electricity throughout the Premises is excessive,
Tenant agrees to pay for the installation of a separate electric meter to
measure electrical usage in the Premises and to pay Landlord, as additional
rent, within fifteen (15) business days of receipt of Landlord’s billing
statement therefore, for all such electricity registered in such sub-meter and
Tenant’s Share of electricity charges for the Building common areas;
 
b.           Tenant’s use of one or more portions of the Premises for the
operation of equipment requires heating, ventilation and/or air-conditioning
service substantially in excess of what would otherwise be necessary for the
Permitted Use (such as a server room requiring 24 hour per day, 7 day per week
air-conditioning), then Landlord may require Tenant to pay for the installation
by Landlord of such heating, ventilation, air-conditioning and electrical and
other equipment as Landlord deems reasonably necessary, the installation by
Landlord of a separate electric sub-meter to measure electrical usage in such
portions of the Premises, the cost of all electricity registered to such
sub-meter, the cost incurred by Landlord in maintaining and repairing such
equipment including, without limitation and the charges payable under any
service contract covering the maintenance and repair of such equipment. Tenant
shall not remove such equipment at the end of the Term unless required to do so
by Landlord.
 
If Landlord installs energy savings equipment for the purpose of reducing
electricity use in the Property, then Tenant shall pay Landlord for Tenant’s
Share of the cost of such equipment as amortized in equal monthly installments
over the period coinciding with the Term of this Lease which commences on the
date of installation and ends on the projected date when the cost of such
equipment will be recovered in electricity cost savings as reasonably estimated
by Landlord.
 
6.           SIGNS; USE OF PREMISES AND COMMON AREAS.  Landlord shall provide
Tenant with standard identification signage on all Building directories and at
the entrance to the Premises.  No other signs shall be placed, erected or
maintained by Tenant at any place upon the Premises, Building or
Project.  Tenant’s use of the Premises shall be limited to general office use
and storage incidental thereto (“Permitted Use”).  The Permitted Use shall be
subject to all applicable laws and governmental rules and regulations and to all
reasonable requirements of the insurers of the Building.  Tenant shall not
install in or for the Premises, any equipment that requires more electric
current than is standard for the Permitted Use.  Tenant shall have the right,
non-exclusive and in common with others, to use (i) the exterior paved driveways
and walkways of the Project for vehicular and pedestrian access to the Project,
(ii) the internal common area, including elevators and (iii) the designated
parking areas at the Project for the parking of automobiles of Tenant and its
employees and business visitors.  Landlord will supply and maintain parking
facilities adjacent to the Building for the use of all tenants, their guests and
invitees.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
7.           ENVIRONMENTAL MATTERS.  Tenant shall not generate, manufacture,
refine, transport, treat, store, handle, dispose, bring or otherwise cause to be
brought or permit any of its agents, employees, contractors or invitees to bring
in, on or about any part of the Premises, Building or Project, any hazardous
substance or hazardous waste in violation of applicable law.
 
8.           TENANT'S ALTERATIONS.  Tenant will not cut or drill into or secure
any fixture, apparatus or equipment or make alterations, improvements or
physical additions (collectively, "Alterations") of any kind to any part of the
Premises, other than cosmetic alterations which do not cost more than one
thousand dollars ($1,000) per alteration or project, without first obtaining the
written consent of Landlord, such consent not to be unreasonably
withheld.  Notwithstanding anything in this Lease to the contrary, at the
termination of this Lease, Tenant shall remove all furniture, movable trade
fixtures and equipment (including telephone, security and communication
equipment, system wiring and cabling) installed by or for Tenant, its assignees
or sublessees.
 
9.           ASSIGNMENT AND SUBLETTING.  Tenant shall not, without the prior
written consent of Landlord and otherwise complying with the terms of this
Section, assign this Lease or any interest herein or sublet the Premises or any
part thereof.  Any of the foregoing acts without such consent shall be void.  If
Tenant receives an offer from a third party for an assignment or sublease which
is acceptable to Tenant, Tenant shall give notice to Landlord including the
name, address and contact party for the proposed assignee or subtenant, the
effective date of the proposed assignment or sublease (including the proposed
occupancy date by the proposed assignee or sublessee), the consideration to be
paid for the proposed assignment and in the instance of a proposed sublease, the
rent to be paid by the proposed sublessee (which shall not be less than the rent
at which Landlord is then offering to rent comparable space in the Project), the
square footage to be subleased, a floor plan professionally drawn to scale
depicting the proposed sublease area,  and a statement of the duration of the
proposed sublease (which shall in any and all events expire by its terms prior
to the scheduled expiration of this Lease, and immediately upon the sooner
termination hereof).  Landlord may, at its option, exercisable by notice given
to Tenant within thirty (30) days next following Landlord’s receipt of Tenant’s
notice, elect either (i) to approve the proposed assignment or sublease; (ii) to
not approve the proposed assignment or sublease or (iii) to recapture the
Premises for which Tenant is proposing a sublease or terminate this Lease in the
event Tenant is proposing an assignment; provided, however, if Landlord elects
to recapture the Premises or terminate this Lease, Tenant may withdraw Tenant’s
request for assignment or subletting by notice to Landlord given within ten (10)
days of Landlord’s notice.  Notwithstanding the foregoing, Tenant may assign
this Lease without Landlord’s consent, upon notice to Landlord, to an entity
that acquires more than fifty percent (50%) of Tenant’s voting stock or assets
or into which Tenant merges (such transferees being “Permitted Transferees”).
Regardless of Landlord's consent, no subletting or assignment shall release
Tenant of Tenant's obligation or alter the primary liability of Tenant to pay
the Rent and to perform all other obligations to be performed by Tenant
hereunder.  Landlord shall be entitled to be reimbursed for legal fees and other
costs which Landlord incurs in connection with a request by Tenant for consent
to any sublet or assignment.  In addition, If Landlord consents to a proposed
assignment or sublease, then Tenant shall pay to Landlord a sum equal to fifty
percent (50%) of any rent or any other profit, gain or consideration paid to
Tenant by the assignee or subtenant in excess of the Rent to be paid by Tenant
to Landlord pursuant to this Lease. All such sums will be payable to Landlord
within ten (10) days after the corresponding payment to Tenant.
 
10.           LANDLORD'S RIGHT OF ENTRY.  Landlord and persons authorized by
Landlord may enter the Premises at all reasonable times upon reasonable advance
notice (or any time without notice in the case of an emergency).  Landlord shall
not be liable for inconvenience to or disturbance of Tenant by reason of any
such entry; provided, however, that in the case of repairs or work, such shall
be done, so far as practicable, so as to not unreasonably interfere with
Tenant’s use of the Premises.
 
11.           REPAIRS AND MAINTENANCE.  Tenant, at its sole cost and expense,
shall keep and maintain the Premises in good order, repair and condition, free
of rubbish, reasonable wear and tear and damage from casualty and condemnation
excepted.  Tenant shall be responsible for repairs and replacements to the
Premises and the Building made necessary by reason of damage thereto caused by
Tenant or Tenant’s agents, servants, invitees or employees.  Landlord shall
maintain all plumbing and other fixtures, equipment and systems in the Premises,
except those installed by Tenant.  Landlord shall replace lighting fixtures,
lamp ballasts and bulbs when broken.  Landlord shall provide extermination and
pest control, when necessary.  Landlord shall provide nightly janitorial
services five (5) days per week, but Landlord will not be liable for failure to
supply such services due to any cause beyond Landlord’s control.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
12.           INSURANCE.  The Tenant shall at all times during the Term provide
and maintain insurance complying with the following requirements at the Tenant’s
expense.  In no event shall the Tenant take occupancy or use the Premises until
the required evidence of insurance in accordance with this Lease is provided to
Landlord.  If Landlord determines Tenant to be non-compliant with these
insurance requirements, Landlord may, in addition to any other remedies it has
under this Lease, purchase the required coverage(s) and Tenant shall immediately
reimburse Landlord for the cost thereof.  Tenant shall also require all its
service providers including, without limitation, its moving company and Tenant
shall also require its sub-tenants, if any, to provide to Landlord certificates
evidencing the insurance coverages specified below:
 
a.           All insurance shall be procured from reputable insurers authorized
to do business in Pennsylvania and having an A.M. Best Rating of at least A-
Class VIII.
 
b.           Tenant shall not have a Deductible / Self Insured Retention on any
policy greater than $25,000 without Landlord’s prior written consent.
 
c.           All insurance required herein, shall be written on an “occurrence”
basis and not a “claims-made” basis.
 
d.           Tenant’s insurance carrier(s) shall provide at least thirty (30)
days prior written notice to Landlord in the event coverage is materially
changed, canceled or non-renewed.  In the event of material change,
cancellation, or non-renewal in coverage(s), it is the Tenant’s responsibility
to replace coverage to comply with the requirements of this Lease so that there
is no lapse of coverage for any time period. In the event Tenant’s insurance
carrier(s) will not issue or endorse the policy(ies) to comply with the above,
it is the responsibility of Tenant to report any notice of cancellation or
non-renewal at least thirty (30) days prior to the effective date of such
notice.
 
e.           Tenant shall provide Landlord with Certificates of Insurance
(evidencing applicable Waiver of Subrogation and Additional Insured
endorsement), evidencing the insurance coverages listed below, at least ten (10)
days prior to Tenant’s occupancy of the Premises.  The Tenant shall not begin
occupying the Premises until the Landlord has reviewed and approved the
Certificate of Insurance.
 
f.           The insurance coverages to be provided by Tenant shall include the
following:
 


1.           Commercial General Liability Insurance:
 
a)           Coverages:
 
i.           Coverage is to be provided by the standard Commercial General
Liability insurance policy (“Occurrence Form”, edition 1998 or later);
 
ii.           Hazards of premises/operations, independent contractors, products
and completed operations; broad form contractual liability coverage; personal
injury and advertising injury; and broad form property coverage;
 
iii.           No Mold/Fungus Exclusions; if the policy contains any of these
exclusions, these must be clearly marked on the Certificate of Insurance and
approved by Landlord.
 
b)           Minimum Limits of Liability:
 
$1,000,000                      Each Occurrence
$2,000,000                      Products & Completed Operations Aggregate
$1,000,000                      Personal Injury and Advertising Injury
$100,000                         Damage to Premises Rented to You
$10,000                           Medical Expenses (Each Person)
$2,000,000                      General Aggregate  (Must apply on per location
basis)
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
2.           Business Automobile Liability Insurance Covering All Owned,
Non-Owned and Hired Automobiles:
 
a)           Such insurance shall provide coverage not less than that of the
standard Business Automobile Liability policy; and
 
b)           Minimum Limits of Liability: $1,000,000 Per Accident for Bodily
Injury and Property Damage Combined Single Limit.
 
3.           Workers Compensation and Employer’s Liability:
 
a)           Coverage A, Workers Compensation – Statutory benefits as required
by the Workers Compensation Laws of Pennsylvania, covering all employees;
 
b)           Coverage B, Employer’s Minimum Liability Limits:
 
$1,000,000 Each Accident
$1,000,000 Disease – Each Employee
$1,000,000 Disease – Policy Limit; and


c)           Blanket Waiver of Subrogation, where permitted by state law;
 
4.           Commercial Umbrella Liability Insurance:
 
a)           Following Form Basis of the underlying Commercial General
Liability, Business Automobile Liability, and Employer’s Liability coverage; and
 
b)           Minimum Limit of Liability: $5,000,000 per Occurrence and
$5,000,000 Aggregate Limit.
 
5.           Crime Insurance:
 
Tenant shall be responsible for maintaining Crime Insurance, which includes
Employee Theft and Theft, Disappearance and Destruction coverage parts, in an
amount not less than $500,000 Per Occurrence with a deductible no greater than
$100,000.


6.           Owned, Leased, Rented or Borrowed Property:
 
Tenant shall maintain Property Insurance for its owned, leased, rented or
borrowed property (including improvements and betterments, trade fixtures,
equipment, etc.) for the entire Term subject to the following coverages:


a)           Full Replacement Costs Basis;
 
b)           Agreed Amount/No Coinsurance;
 
c)           All Risk Coverage;
 
d)           Blanket Waiver of Subrogation to the Landlord; in the event of a
loss the Tenant’s insurance carrier must agree not to seek subrogation against
the Landlord; and
 
e)           Other coverages the Landlord deems reasonably appropriate.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
g.           The insurance policies identified above in sub-sections (f)1, 2 and
4 shall include an endorsement naming the Indemnified Parties (as hereafter
defined) as Additional Insureds as follows: “GPX Realty Management, LLC, GPX
Wayne Office Properties, L.P., Bank of America, N.A. (being the lender
designated by Landlord) and any other party whom the Tenant is required by
contract, permit and/or agreement to name as an Additional Insured, are named as
Additional Insureds on a primary and noncontributory basis for ongoing and
completed operations on all policies as specified in the Lease between Landlord
and Tenant. Each of the respective Additional Insureds’ owners, shareholders,
partners, members, representatives and agents are also included as Additional
Insureds.”
 
13.           INDEMNIFICATIONS; SUBROGATION.  To the extent that state and/or
federal laws limit the terms and conditions of this clause, it shall be deemed
so limited to comply with such state and/or federal law. This clause shall
survive termination of this Lease. Tenant shall indemnify and hold harmless the
Landlord, and its agents and employees (the “Indemnified Parties”) of any of
them from and against claims, damages, losses, and expenses, including but not
limited to attorneys’ fees, arising out of or resulting from occupancy of the
Premises, provided that such claim, damage, loss, or expense is attributable to
bodily injury, sickness, disease, or death, or to injury to or destruction of
tangible property but only to the extent caused by the negligent acts or
omissions of the Tenant, anyone directly or indirectly employed by Tenant or
anyone for whose acts Tenant may be liable, regardless of whether or not such
claim, damage, loss, expense, is caused in whole or in part by any Indemnified
Parties.  Such obligation shall not be construed to negate, abridge, or reduce
other rights, obligations or indemnity which would otherwise exist as to a party
or person described in this Indemnification.
 
  Tenant further releases Landlord from all liability for damage to or loss of
any property of Tenant or any third party that may result from the leakage of
water into the Premises, or from any other cause unless resulting solely from
the negligence of Landlord, its agents or employees.
 
 Landlord will be responsible for and hereby relieves Tenant from and
indemnifies, defends and holds Tenant harmless against all liability by reason
of any injury, damage or loss to any person or property that occurs in the
common areas or in other parts of the Building excluding the Premises, to the
extent it receives insurance proceeds, except for injury, damage or loss which
results from the negligence or willful acts of Tenant.
 
 These Indemnification provisions shall survive the termination of this Lease.
 
 Notwithstanding any other provision herein, Landlord and Tenant hereby release
each other, to the extent of the other’s insurance coverage, from liability of
loss or damage to the property of the party granting such release, even if the
loss or damage occurred through the negligence of such other party or its
agents, servants, invitees or employees. Each party will cause its policies of
insurance to contain a clause to the effect that this release does not affect
such policy or the rights of the insured to recover thereunder.
 
14.           FIRE DAMAGE.  If (i) the casualty damage is of a nature or extent
that, in Landlord's reasonable judgment, the repair and restoration work would
require more than one hundred eighty (180) consecutive days to complete after
the casualty (assuming normal work crews not engaged in overtime), or (ii) more
than thirty percent (30%) of the total area of the Building is extensively
damaged, or (iii) the casualty occurs in the last twelve months of the Term and
Tenant has not exercised a renewal right or (iv) insurance proceeds are
unavailable or insufficient, Landlord or Tenant shall have the right to
terminate this Lease and all the unaccrued obligations of the parties hereto, by
sending written notice of such termination to the other party within thirty (30)
days of the date of casualty.  Such notice is to specify a termination date no
less than fifteen (15) days after its transmission.  In the event of damage or
destruction to the Premises or any part thereof and neither party has terminated
this Lease, Tenant's obligation to pay Rent shall be equitably adjusted or
abated based on Tenant’s ability to use the Premises, as determined by Landlord
in Landlord’s reasonable discretion.
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
15.           SUBORDINATION; RIGHTS OF MORTGAGEE.  At the election of any holder
of any mortgage now or hereafter placed upon the Premises and/or the Building
and/or the Project (collectively the "Mortgagee"), this Lease shall be
subordinate at all times to the lien of any mortgages now or hereafter placed
upon the Premises, the Building and/or the Project and the land of which they
are a part without the necessity of any further instrument or act on the part of
Tenant to effectuate such subordination.  Tenant further agrees to execute and
deliver within ten (10) days of demand such further instrument evidencing such
subordination and attornment as shall be reasonably required by any
mortgagee.  In the event Landlord shall be or is alleged to be in default of any
of its obligations owing to Tenant under this Lease, Tenant agrees to give to
the Mortgagee notice by overnight mail of any such default which Tenant shall
have served upon Landlord, provided that Landlord has given Tenant the name and
address of the Mortgagee prior to such default.  Tenant shall not be entitled to
exercise any right or remedy as there may be because of any default by Landlord
without having given such notice to the Mortgagee; and Tenant further agrees
that if Landlord shall fail to cure such default the Mortgagee shall have
forty-five (45) additional days within which to cure such default.  Tenant
agrees to execute and/or deliver any additional documents or instruments as
Mortgagee may reasonably request.
 
16.           CONDEMNATION.  If in Landlord’s reasonable judgment a taking
renders the Building unsuitable for continued operation, this Lease shall, at
Landlord’s option by notice to Tenant, provided that Landlord terminate the
leases of all tenants similarly situated to Tenant as the result of such taking,
terminate as of the date title to the condemned real estate vests in the
condemnor, and the Rent herein reserved shall be apportioned and paid in full by
Tenant to Landlord to that date and all Rent prepaid for any period beyond that
date shall forthwith be repaid by Landlord to Tenant and neither party shall
thereafter have any liability hereunder.   If this Lease is not terminated after
any such taking or condemnation, the Rent shall be equitably reduced in
proportion to the area of the Premises that has been taken for the balance of
the Term.  Tenant shall have the right to make a claim against the condemnor for
moving expenses and business dislocation damages to the extent that such claim
does not reduce the sums otherwise payable by the condemnor to Landlord.  If
twenty-five percent (25%) or more of the Premises are taken, Tenant, at Tenant’s
option, may terminate this Lease as of the date that title to the condemned real
estate vests in the condemnor, and the Rent herein reserved shall be apportioned
and paid in full by Tenant to Landlord to that date and all Rent prepaid for any
period beyond that date shall forthwith be repaid by Landlord to Tenant and
neither party shall thereafter have any liability hereunder.
 
17.           ESTOPPEL CERTIFICATE.  Tenant will certify, without charge, at any
time and from time to time hereafter, within ten (10) days after request by
Landlord, by a written instrument duly executed and acknowledged, as to the
validity and force and effect of this Lease, as to the existence of any default
on the part of either Landlord or Tenant, as to the existence of any offsets,
counterclaims or defenses thereto on the part of Tenant, and as to any other
matters that may reasonably be requested by Landlord.
 
18.           DEFAULT.  If: (i) Tenant fails to pay any installment of Rent
within three (3) business days following the date it has received notice from
Landlord that such payment is past due (provided, however that (a) if Tenant
defaults on any payment required under this Lease more than two (2) times in any
twelve (12) month period after receiving such notice, Landlord shall not be
required to give any further notice to Tenant for any failure of Tenant to make
any payment under this Lease; and (b) the late fee set forth in Article 3 hereof
shall be due on the first day after such payment is due regardless of the
foregoing grace period); (ii) Tenant "vacates" the Premises (other than in the
case of a permitted subletting or assignment) or permits the same to be
unoccupied, or to be occupied by anyone other than Tenant, or defaults under
Section 9 hereof; (iii) Tenant fails to bond over a construction or mechanics
lien attached to the Building as the result of work performed at the Building at
Tenant’s direction for a claim arising by, through or under Tenant within ten
(10) business days of demand; (iv) Tenant becomes insolvent, makes an assignment
for the benefit of creditors, files or has filed against it a petition in
bankruptcy, bill in equity, or other proceeding for the appointment of a
receiver or trustee for its property, or if proceeding for reorganization or
composition with creditors under any law is instituted by or against Tenant; or
(v) Tenant fails to observe or perform any of Tenant's other non-monetary
agreements or obligations herein contained within thirty (30) days after written
notice specifying the default, or the expiration of such additional time period
as is reasonably necessary to cure such default, provided Tenant promptly
commences and thereafter proceeds with all due diligence and in good faith to
cure such default; then, in any such event, an “Event of Default” shall have
occurred and Tenant shall be in default hereunder.
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
If an Event of Default shall occur, the following provisions shall apply and
Landlord shall have, in addition to all other rights and remedies available at
law or in equity, including the right to terminate the Lease, the rights and
remedies set forth herein, which may be exercised upon or at any time following
the occurrence of an Event of Default.
 
1.           Acceleration of Rent.  By notice to Tenant, Landlord shall have the
right to accelerate all Rent and all expense due hereunder and otherwise payable
in installments over the remainder of the Term; and the amount of accelerated
rent to the termination date, without further notice or demand for payment,
shall be due and payable by Tenant within five (5) days after Landlord has so
notified Tenant.  Additional rent, which has not been included, in whole or in
part, in accelerated rent, shall be due and payable by Tenant during the
remainder of the Term, in the amounts and at the times otherwise provided for in
this Lease.  Landlord’s right to accelerate rent under this section shall be
subject to Tenant receiving written notice of default after the date which is
ten (10) days after the due date, and ten (10) additional days after written
notice of default to cure the default.
 
2.           Landlord’s Damages.   The damages which Landlord shall be entitled
to recover from Tenant shall be the sum of: (i) all Rent accrued and unpaid as
of the termination date; and (ii)(a) all costs and expenses reasonably incurred
by Landlord in recovering possession of the Premises, including reasonable legal
fees, and removal and storage of Tenant's property, (ii)(b) the reasonable costs
and expenses of restoring the Premises to the condition in which the same were
to have been surrendered by Tenant as of the expiration of the Term, and (ii)(c)
the costs of re-letting commissions; and (iii) all Rent otherwise payable by
Tenant over the remainder of the term as reduced to present value, deducting
from the total determined under subsections (i), (ii) and (iii) above, all Rent
which Landlord receives from other tenant(s) by reason of the leasing of the
Premises during any period falling within the otherwise remainder of the Term.
Landlord shall have the right, but no duty or liability, to mitigate its damages
or rent the Premises to anyone other than Tenant.  Any re-letting shall not be a
termination of Tenant’s obligations under the Lease, and without Landlord
expressly terminating the Lease, Tenant shall remain liable for all Rent due.
 
19.                      Landlord’s Right to Cure.  Without limiting the
generality of the foregoing, during the continuance of an Event of Default,
Landlord may, in addition to any other rights it may have in law or in equity,
cure such default on behalf of Tenant, and Tenant shall reimburse Landlord upon
demand for any reasonable sums paid or reasonable costs incurred by Landlord in
curing such default, including reasonable attorneys' fees and other legal
expenses, together with interest at 12% per annum (“Default Rate”) from the
dates of Landlord's incurring of costs or expenses.
 
20.                      Interest on Damage Amounts.  Any sums payable by Tenant
hereunder, which are not paid after the same shall be due, shall bear interest
at the Default Rate.
 
21.                      No Waiver by Landlord.  No delay or forbearance by
Landlord in exercising any right or remedy hereunder, or Landlord's undertaking
or performing any act or matter which is not expressly required to be undertaken
by Landlord shall be construed, respectively, to be a waiver of Landlord's
rights or to represent any agreement by Landlord to undertake or perform such
act or matter thereafter.  Waiver by Landlord of any breach by Tenant of any
covenant or condition herein contained (which waiver shall be effective only if
so expressed in writing by Landlord) or failure by Landlord to exercise any
right or remedy in respect of any such breach shall not constitute a waiver or
relinquishment for the future of Landlord's right to have any such covenant or
condition duly performed or observed by Tenant, or of Landlord's rights arising
because of any subsequent breach of any such covenant or condition nor bar any
right or remedy of Landlord in respect of such breach or any subsequent
breach.   No delay or forbearance by Tenant in exercising any right or remedy
hereunder, or Tenant's undertaking or performing any act or matter which is not
expressly required to be undertaken by Tenant shall be construed, respectively,
to be a waiver of Tenant's rights or to represent any agreement by Tenant to
undertake or perform such act or matter thereafter.  Waiver by Tenant of any
breach by Landlord of any covenant or condition herein contained (which waiver
shall be effective only if so expressed in writing by Tenant) or failure by
Tenant to exercise any right or remedy in respect of any such breach shall not
constitute a waiver or relinquishment for the future of Tenant's right to have
any such covenant or condition duly performed or observed by Landlord, or of
Tenant's rights arising because of any subsequent breach of any such covenant or
condition nor bar any right or remedy of Tenant in respect of such breach or any
subsequent breach.
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
In addition to, and not in lieu of any of the foregoing rights granted to
Landlord:
 
TENANT HEREBY EMPOWERS ANY, PROTHONOTARY, CLERK OF COURT OR ATTORNEY OF ANY
COURT OF RECORD TO APPEAR FOR TENANT IN ANY AND ALL ACTIONS WHICH MAY BE BROUGHT
FOR ANY RENT, OR ANY CHARGES HEREBY RESERVED OR DESIGNATED AS RENT OR ANY OTHER
SUM PAYABLE BY TENANT TO LANDLORD UNDER OR BY REASON OF THIS LEASE, INCLUDING,
WITHOUT LIMITATION, ANY SUM PAYABLE HEREUNDER, AND TO SIGN FOR TENANT AN
AGREEMENT FOR ENTERING IN ANY COMPETENT COURT AN ACTION OR ACTIONS FOR THE
RECOVERY OF SAID RENT, CHARGES AND OTHER SUMS, AND IN SAID SUIT OR IN SAID
ACTION OR ACTIONS TO CONFESS JUDGMENT AGAINST TENANT FOR ALL OR ANY PART OF THE
RENT SPECIFIED IN THIS LEASE AND THEN UNPAID INCLUDING, AT LANDLORD’S OPTION,
THE RENT FOR THE ENTIRE UNEXPIRED BALANCE OF THE TERM OF THIS LEASE, AND FOR ALL
OR ANY PART OF ANY OTHER OF SAID CHARGES OR SUMS, AND FOR INTEREST AND COSTS
TOGETHER WITH REASONABLE ATTORNEY’S FEES OF 5%. SUCH AUTHORITY SHALL NOT BE
EXHAUSTED BY ONE EXERCISE THEREOF, BUT JUDGMENT MAY BE CONFESSED AS AFORESAID
FROM TIME TO TIME AS OFTEN AS ANY OF SAID RENT OR SUCH OTHER SUMS, CHARGES,
PAYMENTS, COSTS AND EXPENSES SHALL FALL DUE OR BE IN ARREARS, AND SUCH POWERS
MAY BE EXERCISED AS WELL AFTER THE EXPIRATION OF THE TERM OR DURING ANY
EXTENSION OR RENEWAL OF THIS LEASE.
 
WHEN THIS LEASE OR TENANT'S RIGHT OF POSSESSION SHALL BE TERMINATED BY COVENANT
OR CONDITION BROKEN, OR FOR ANY OTHER REASON EITHER DURING THE TERM OF THIS
LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM
HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL
FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND
ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.
 
In any action to confess judgment in ejectment, Landlord shall first cause to be
filed in such action an affidavit made by it or someone acting for it setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence, and if a true copy of this Lease
(and of the truth of the copy such affidavit shall be sufficient evidence) be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
________ INITIAL).  TENANT WAIVER.  TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT
HAS VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS RIGHTS
TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE FOREGOING PARAGRAPHS
REGARDING CONFESSION OF JUDGMENT.  TENANT FURTHER SPECIFICALLY AGREES THAT IN
THE EVENT OF DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING OBTAINING
POSSESSION PURSUANT TO A JUDGMENT BY CONFESSION.  IN SUCH EVENT AND SUBJECT TO
THE TERMS SET FORTH HEREIN, LANDLORD SHALL PROVIDE FULL CREDIT TO TENANT FOR ANY
MONTHLY CONSIDERATION THAT LANDLORD RECEIVES FOR THE LEASED PREMISES IN
MITIGATION OF ANY OBLIGATION OF TENANT TO LANDLORD FOR THAT MONEY.  FURTHERMORE,
TENANT SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD AND LANDLORD'S COUNSEL FOR
VIOLATION OF TENANT'S CONSTITUTIONAL RIGHTS IN THE EVENT THAT JUDGMENT IS
CONFESSED PURSUANT TO THIS LEASE.
 
19.           SURRENDER.  Tenant shall, at the expiration of the Term or any
renewal or extension thereof, promptly vacate and surrender the Premises in the
same condition in which Tenant has agreed to keep it during the Term
hereof.  Tenant shall have no right to hold over beyond the expiration of the
Term and should Tenant continue to occupy the Premises or any part of the
Building or Project after the expiration of the original Lease term, or any
renewal or extension thereof, such holding over shall constitute, a default
situation wherein the monthly Rent shall increase to 200% of the highest monthly
Fixed Rent, including additional rent, under this Lease.  All other terms,
covenants and conditions of this Lease shall remain in full force and effect
during any holdover period. Tenant shall also be responsible to Landlord for all
damages suffered by Landlord as a consequence of Tenant’s failure to vacate and
surrender possession of the Premises when required including, without
limitation, all rents and other revenues which Landlord is thereby unable to
realize.
 
20.           RULES AND REGULATIONS.  Tenant agrees that at all times during the
Term (as same may be extended) it, its employees, agents, invitees and licenses
shall comply with all rules and regulations specified on Exhibit "B" attached
hereto and made a part hereof.
 
21.           GOVERNMENTAL REGULATIONS.  Tenant shall, in the use and occupancy
of the Premises and the conduct of Tenant's business or profession therein, at
all times comply with all laws, ordinances, orders, notices, rules and
regulations of the federal, state and municipal governments applicable to
Tenant’s specific use of the Premises.  Landlord shall be responsible for
compliance with Title III of the Americans with Disabilities Act of l990, 42
U.S.C. §12181 et seq. and its regulations, (collectively, the "ADA") (i) as to
the design and construction of exterior common areas (e.g. sidewalks and parking
areas) and (ii) with respect to the initial and subsequent design and
construction by Landlord.  Except as set forth above in the initial sentence
hereto, Tenant shall be responsible for compliance with the ADA in all other
respects concerning Tenant’s specific use and occupancy of the Premises, which
compliance shall include, without limitation (i) provision for full and equal
enjoyment of the goods, services, facilities, privileges, advantages or
accommodations of the Premises as contemplated by and to the extent required by
the ADA, (ii) compliance relating to requirements under the ADA or amendments
thereto arising after the date of this Lease and (iii) compliance relating to
the design, layout, renovation, redecorating, refurbishment, alteration, or
improvement to the Premises made or requested by Tenant at any time following
delivery of the Premises to Tenant.
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
22.           NOTICES.  Wherever a notice is required, notice shall be deemed to
have been duly given if in writing and either: (i) personally served; (ii)
delivered by pre-paid nationally recognized overnight courier service; (iii)
forwarded by Registered or Certified mail, return receipt requested, postage
prepaid; (iv) facsimile with a copy mailed by first class U.S. mail or (v)
e-mailed with evidence of receipt and delivery of a copy of the notice by first
class mail; in all such cases addressed to the parties at the following
addresses:
 
Tenant:
With a copy to:
TechPrecision, Corp.
TechPrecision, Corp.
3553 West Chester Pike, #311
3553 West Chester Pike, #311
Newtown, Square, PA 19073
Newtown, Square, PA 19073
Attn: Richard F. Fitzgerald
Attn:  Mark Pesta
Fax No.: 267-373-1640
Fax No.: 267-373­­-1640
E-Mail:  fitzgeraldr@techprecision.com
E-mail: pestam@techprecision.com
   
Landlord:
With a copy to:
GPX Wayne Office Properties, L.P.
GPX Realty Partners, L.P.
c/o GPX Management, LLC
14 Dartmouth Lane
993 Old Eagle School Road
Haverford, PA  19041
Wayne, PA 19087
Fax No.: 610-642-6641
Attn: Matt R. Lukof, Principal
 
Fax No.:  610-687-9588
 



Each such notice shall be deemed to have been given to or served upon the party
to which addressed on the date the same is delivered or delivery is
refused.  Notices given by a party’s attorney shall be deemed given by such
party.
 
22.                      BROKERS.  Landlord and Tenant each represents and
warrants to the other that such party has had no dealings, negotiations or
consultations with respect to the Premises or this transaction with any broker
or finder except Monster Real Estate.com LLC, representing Tenant and Beacon
Commercial Real Estate, LLC representing Landlord.  Each party agrees to
indemnify and hold the other harmless from and against all liability, cost and
expense, including attorney's fees and court costs, arising out of any
misrepresentation or breach of warranty under this Article.   Landlord shall pay
all leasing brokers’ fees under a separate agreement.
 
23.                      LANDLORD'S LIABILITY.  Landlord's obligations hereunder
shall be binding upon Landlord only for the period of time that Landlord is in
ownership of the Building; and, upon termination of that ownership, Tenant,
except as to any obligations which are then due and owing shall look solely to
Landlord's successor in interest in the Building for the satisfaction of each
and every obligation of Landlord hereunder.  Landlord shall have no personal
liability under any of the terms, conditions or covenants of this Lease and
Tenant shall look solely to the equity of Landlord in the Building for the
satisfaction of any claim, remedy or cause of action accruing to Tenant as a
result of the breach of any section of this Lease by Landlord.  In addition to
the foregoing, no recourse shall be had for an obligation of Landlord hereunder,
or for any claim based thereon or otherwise in respect thereof, against any
past, present or future trustee, member, partner, shareholder, officer,
director, partner, agent or employee of Landlord, whether by virtue of any
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise, all such other liability being expressly waived and released by
Tenant with respect to the above-named individuals and entities.
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
24.                      RELOCATION.  Landlord, at its sole expense and upon at
least ninety (90) days prior written notice, may require Tenant to move from the
Premises to another suite of comparable size in order to permit Landlord to
consolidate the Premises with other adjoining space leased or to be leased to
another tenant in or coming into the Building.  The failure of Tenant to
relocate in accordance with this Section 25 shall constitute an Event of Default
hereunder and Tenant shall be additionally liable to Landlord for all
consequential damages suffered by Landlord on account thereof.  In the event of
any such relocation, Landlord will pay all the expenses of preparing and
decorating the other suite so that the same will be substantially similar to the
Premises.  In addition, Landlord shall pay the reasonable expenses of moving
Tenant's furniture and equipment to the other suite.  Occupancy of the other
suite shall be under and pursuant to the terms of this Lease.   Notwithstanding
the foregoing, if at the time such relocation is required, there is, in
Landlord's sole opinion, not sufficient remaining time within the Term of this
Lease to fully amortize Landlord's cost of relocating Tenant, Landlord shall
have the right to terminate this Lease upon ninety (90) days prior written
notice to Tenant.
 
25.                      MISCELLANEOUS PROVISIONS.
 
a.           Successors.  The respective rights and obligations provided in this
Lease shall bind and inure to the benefit of the parties hereto, their
successors and assigns; provided, however, that no rights shall inure to the
benefit of any successors or assigns of Tenant unless Landlord's written consent
for the transfer to such successor and/or assignee has first been obtained as
provided in Article 9 hereof, other than Permitted Transferees;
 
b.           Governing Law.  This Lease shall be construed, governed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to principles relating to conflicts of law;
 
c.           Entire Agreement.  This Lease, including the Exhibits hereto,
supersedes any prior discussions, proposals, negotiations and discussions
between the parties and the Lease contains all the agreements, conditions,
understandings, representations and warranties made between the parties hereto
with respect to the subject matter hereof, and may not be modified orally or in
any manner other than by an agreement in writing signed by both parties hereto
or their respective successors in interest.  Without in any way limiting the
generality of the foregoing, this Lease can only be extended pursuant to the
terms hereof, with the due exercise of an option (if any) contained herein
pursuant to a written agreement signed by both Landlord and Tenant specifically
extending the term.  No negotiations, correspondence by Landlord or offers to
extend the term shall be deemed an extension of the termination date for any
period whatsoever;
 
d.           Time of the Essence.  TIME IS OF THE ESSENCE IN ALL PROVISIONS OF
THIS LEASE, INCLUDING ALL NOTICE PROVISIONS TO BE PERFORMED BY OR ON BEHALF OF
TENANT;
 
e.           Accord and Satisfaction.  No payment by Tenant or receipt by
Landlord of a lesser amount than any payment of Rent herein stipulated shall be
deemed to be other than on account of the earliest stipulated Rent due and
payable hereunder, nor shall any endorsement or statement or any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction.  Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other right
or remedy provided for in this Lease, at law or in equity.
 
f.           Force Majeure. If by reason of strikes or other labor disputes,
fire or other casualty (or reasonable delays in adjustment of insurance),
accidents, orders or regulations of any Federal, State, County or Municipal
authority, or any other cause beyond either party’s reasonable control, such
party is unable to furnish or is delayed in furnishing any utility or service
required to be furnished by such party under the provisions of this Lease or is
unable to perform or make or is delayed in performing or making any
installations, decorations, repairs, alterations, additions or improvements, or
is unable to fulfill or is delayed in fulfilling any of such party’s other
obligations under this Lease excluding the payment of money, no such inability
or delay shall constitute an actual or constructive eviction, in whole or in
part, or entitle Tenant to any abatement or diminution of Rent, or relieve the
other party from any of its obligations under this Lease, or impose any
liability upon such party or its agents, by reason of inconvenience or annoyance
to Tenant, or injury to or interruption of Tenant’s business, or otherwise;
provided that the affected party shall use reasonable efforts to mitigate the
effects of such event.
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
g.           Authority.  Tenant represents and warrants that (a) Tenant is duly
organized, validly existing and legally authorized to do business in the
Commonwealth of Pennsylvania, and (b) the persons executing this Lease on behalf
of Tenant are duly authorized to execute and deliver this Lease on behalf of
Tenant.  Landlord represents and warrants that (a) Landlord is duly organized,
validly existing and legally authorized to do business in the Commonwealth of
Pennsylvania, and (b) the persons executing this Lease on behalf of Landlord are
duly authorized to execute and deliver this Lease on behalf of Landlord.
 
h.           Quiet Enjoyment.  Provided Tenant has materially performed all of
its obligations hereunder, Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance from Landlord or any party claiming by,
through, or under Landlord, subject to the terms and conditions of this Lease.
 
i.           Landlord’s Fees.  Whenever Tenant requests Landlord to take any
action or give any consent required or permitted under this Lease, Tenant will
reimburse Landlord for Landlord’s reasonable costs incurred in reviewing the
proposed action or consent, including without limitation reasonable attorneys’,
engineers’, or architects’ fees, within thirty (30) days after Landlord’s
delivery to Tenant of a statement of such costs, except for Tenant enforcement
of Landlord performance under this Lease.  Tenant will be obligated to make such
reimbursement without regard to whether Landlord consents to any such proposed
action.
 
j.           Confidentiality.  Tenant acknowledges that the terms and conditions
of this Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, other than Tenant’s attorneys, accountants,
advisors, officers, and directors, by any manner or means, directly or
indirectly, without Landlord’s prior written consent.  The consent by Landlord
to any disclosures shall not be deemed to be a waiver on the part of Landlord of
any prohibition against any future disclosure.
 
26.                      WAIVER OF ACTS OF ASSEMBLY.  If proceedings shall be
commenced by Landlord to recover possession under the Acts of Assembly, either
at the end of a term or for non-payment of rent or otherwise, Tenant expressly
waives all rights to notice in excess of five (5) days required by any Act of
Assembly, including the Act of April 6, 1951, P.L. 69, Article 5, Section 501,
as amended, and agrees that in either or any such case, five (5) days notice
shall be sufficient.  Without limitation of or by the foregoing, Tenant hereby
waives any and all demands, notices of intention and notice of action or
proceedings which may be required by law to be given or taken prior to any entry
or re-entry by summary proceedings, ejectment or otherwise, by Landlord, except
as hereinbefore expressly provided with respect to the five (5) days notice, and
provided further that this shall not be construed as a waiver by Tenant of any
other notices to which Tenant is expressly entitled under the Lease.
 
27.                      JURY TRIAL WAIVER.  LANDLORD AND TENANT HEREBY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT OR THE RELATIONSHIP HEREBY ESTABLISHED WOULD BE BASED UPON DIFFICULT
AND COMPLEX ISSUES, AND THEREFORE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT, IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE, OR THE RELATIONSHIP,
WITH LANDLORD.  TENANT HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF
LANDLORD (INCLUDING THEIR COUNSEL) HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
LANDLORD WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER
OF RIGHT TO JURY TRIAL.  TENANT ACKNOWLEDGES THAT LANDLORD HAS BEEN INDUCED TO
MAKE THE LEASE BY, INTER ALIA, THE PROVISIONS OF THIS SECTION.  TENANT FURTHER
CERTIFIES THAT IT HAS BEEN REPRESENTED BY (OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED) IN THE SIGNING OF THIS LEASE AND IN THE MAKING OF THE WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD
THE OPPORTUNITY TO DISCUSS THE WAIVER WITH COUNSEL.  TENANT FURTHER CERTIFIES
THAT IT HAS READ AND UNDERSTANDS THE MEANING AND EFFECT OF THIS WAIVER.
 
28.                      CONSENT TO JURISDICTION.  Tenant hereby consents to the
exclusive jurisdiction of the state courts located in Montgomery County and
Chester County, Pennsylvania, and to the federal courts located in the Eastern
District of Pennsylvania.
 


[SIGNATURE LINES ARE ON THE IMMEDIATELY FOLLOWING PAGE.]
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease, under Seal, the
day and year first above written.
 


 
 
 
WITNESS:
LANDLORD:
       
GPX WAYNE OFFICE PROPERTIES, LP.
 
By:
GPX WOODS WAYNE, L.P.
    General Partner  
 
By:
GPX WOODS WAYNE GP, LLC
     
General Partner
     
/s/ Timothy Ditto             
 
By: /s/ Jeffrey Coursen                        
   
Jeffrey Coursen, Authorized Representative
                 
WITNESS:
TENANT:
       
TECHPRECISION, CORP.
                 
By: /s/ Kimberly Demaria           
By:  /s/ Richard F. Fitzgerald                         
   
Name: Richard F. Fitzgerald
   
Title:  Chief Financial Officer
     

 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 


EXHIBIT "A"


SPACE PLAN
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT "A-1"


LEASEHOLD IMPROVEMENTS






Landlord to provide carpet of Tenant’s choice, in stock from building standard
selection, for which Tenant shall contribute $3,000.00  at lease signing.


Tenant to be responsible for all voice and data permits and installation, and
purchase and installation of any furniture or electronics including televisions,
projectors and sound systems.


Landlord and Tenant will work together to have voice and data cabling installed
during the improvement process.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT "B"


BUILDING RULES AND REGULATIONS
LAST REVISION: APRIL, 2007


Provided that such rescissions or revisions do not materially increase Tenant’s
obligations or decrease Tenant’s rights, Landlord reserves the right to rescind
any of these rules and make such other and further rules and regulations as in
the judgment of Landlord shall from time to time be needed for the safety,
protection, care and cleanliness of the Project, the operations thereof, the
preservation of good order therein and the protection and comfort of its
tenants, their agents, employees and invitees, which rules when made and notice
thereof given to Tenant shall be binding upon him, her or it in a like manner as
if originally prescribed.
 
1.           Sidewalks, entrances, passages, elevators, vestibules, stairways,
corridors, halls, lobby and any other part of the Building shall not be
obstructed or encumbered by any Tenant or used for any purpose other than
ingress or egress to and from each tenant’s premises.  Landlord shall have the
right to control and operate the common portions of the Building and exterior
facilities furnished for common use of the tenants (such as the eating, smoking,
and parking areas) in such a manner as Landlord deems appropriate.
 
2.           No awnings or other projections shall be attached to the outside
walls of the Building without the prior written consent of Landlord.  All
drapes, or window blinds, must be of a quality, type and design, color and
attached in a manner approved by Landlord.
 
3.           No showcases or other articles shall be put in front of or affixed
to any part of the exterior of the Building, or placed in hallways or vestibules
without prior written consent of Landlord.
 
4.           Rest rooms and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed and no debris,
rubbish, rags or other substances shall be thrown therein.  Only standard toilet
tissue may be flushed in commodes.  All damage resulting from any misuse of
these fixtures shall be the responsibility of the tenant who, or whose
employees, agents, visitors, clients, or licensees shall have caused same.
 
5.           No tenant, without the prior consent of Landlord, shall mark,
paint, drill into, bore, cut or string wires or in any way deface any part of
the Premises or the Building of which they form a part except for the reasonable
hanging of decorative or instructional materials on the walls of the Premises.
 
6.           Tenants shall not construct or maintain, use or operate in any part
of the Project any electrical device, wiring or other apparatus in connection
with a loudspeaker system or other sound/communication system that may be heard
outside the Premises.  Any such communication system to be installed within the
Premises shall require prior written approval of Landlord.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.           No mopeds, skateboards, scooters or other vehicles and no animals,
birds or other pets of any kind shall be brought into or kept in or about the
Building. other than seeing-eye dogs and the like.
 
8.           No tenant shall cause or permit any unusual or objectionable odors
to be produced upon or permeate from its premises.
 
9.           No space in the Building shall be used for the manufacture of goods
for sale in the ordinary course of business, or for sale at auction of
merchandise, goods or property of any kind.
 
10.           No tenant, or employees of tenant, shall make any unseemly or
disturbing noises or disturb or interfere with the occupants of this or
neighboring buildings or residences by voice, musical instrument, radio, talking
machines, whistling, singing, or in any way.  All passage through the Building's
hallways, elevators, and main lobby shall be conducted in a quiet, business-like
manner.  Rollerblading and roller-skating shall not be permitted in the Building
or in the common areas of the Project.
 
11.           No tenant shall throw anything out of the doors, windows, or down
corridors or stairs of the Building.
 
12.           Tenant shall not place, install or operate on the Premises or in
any part of the Project, any engine, stove or machinery or conduct mechanical
operations or cook thereon or therein (except for coffee machine, microwave
oven, toasters  and/or vending machine), or place or use in or about the
Premises or Project, except for normal office supplies, any explosives,
gasoline, kerosene oil, acids, caustics or any other flammable, explosive, or
hazardous material without prior written consent of Landlord.
 
13.           No smoking is permitted in the Building, including but not limited
to the Premises, rest rooms, hallways, elevators, stairs, lobby, exit and
entrances vestibules, sidewalks, parking lot area except for the designated
exterior smoking area.  All cigarette ashes and butts are to be deposited in the
containers provided for same, and not disposed of on sidewalks, parking lot
areas, or toilets within the Building rest rooms.
 
14.           Tenants are not to install any additional locks or bolts of any
kind upon any door or window of the Building without prior written consent of
Landlord.  Each tenant must, upon the termination of tenancy, return to the
Landlord all keys for the Premises, either furnished to or otherwise procured by
such tenant, and all security access cards to the Building.
 
15.           All doors to hallways and corridors shall be kept closed during
business hours except as they may be used for ingress or egress.
 
16.           Tenant shall not use the name of the Building, Landlord or
Landlord's Agent in any way in connection with his business except as the
address thereof.  Landlord shall also have the right to prohibit any advertising
by tenant, which, in its sole opinion, tends to impair the reputation of the
Building or its desirability as a building for offices, and upon written notice
from Landlord, tenant shall refrain from or discontinue such advertising.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
17.           Landlord reserves the right to inspect all freight to be brought
into the Building, and to exclude from the Building all freight or other
material, which violates any of these rules and regulations.
 
18.           Tenant will refer all contractors, contractor's representatives
and installation technicians, rendering any service on or to the premises for
tenant, to Landlord for Landlord's approval and supervision before performance
of any contractual service or access to Building.  This provision shall apply to
all work performed in the Building including installation of telephones,
telegraph equipment, electrical devices and attachments and installations of any
nature affecting floors, walls, woodwork, trim, windows, ceilings, equipment or
any other physical portion of the Building.  Landlord reserves right to require
that all agents of contractors/vendors sign in and out of the Building.
 
19.           Landlord reserves the right to exclude from the Building at all
times any person who is not known or does not properly identify himself to
Landlord's management or security personnel.
 
20.           Landlord may require, at its sole option, all persons entering the
Building after 6 PM or before 7 AM, Monday through Friday and at any time on
Holidays, Saturdays and Sundays, to register at the time they enter and at the
time they leave the Building.
 
21.           No space within the Building, or in the common areas such as the
parking lot, may be used at any time for the purpose of lodging, sleeping, or
for any immoral or illegal purposes.
 
22.           No employees or invitees of tenant shall use the hallways, stairs,
lobby, or other common areas of the Building as lounging areas during "breaks"
or during lunch periods.
 
23.           No canvassing, soliciting or peddling is permitted in the Building
or its common areas by tenants, their employees, or other persons.
 
24.           No mats, trash, or other objects shall be placed in the public
corridors, hallways, stairs, or other common areas of the Building.
 
25.           Tenant must place all recyclable items of cans, bottles, plastic
and office recyclable paper in appropriate containers provided by Landlord in
each tenant's space.  Removal of these recyclable items will be by Landlord's
janitorial personnel.
 
26.           Landlord does not maintain suite finishes which are non-standard,
such as kitchens, bathrooms, wallpaper, special lights, etc.  However, should
the need arise for repair of items not maintained by Landlord, Landlord at its
sole option, may arrange for the work to be done at tenant's expense.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
27.           Drapes installed by tenant, which are visible from the exterior of
the Building, must be cleaned by Tenant, at its own expense, at least once a
year.
 
28.           No pictures, signage, advertising, decals, banners, etc. are
permitted to be placed in or on windows in such a manner as they are visible
from the exterior, without the prior written consent of Landlord.
 
29.           Tenant or tenant's employees are prohibited at any time from
eating or drinking in hallways, elevators, rest rooms, lobby or lobby
vestibules.
 
30.           Tenant shall be responsible to Landlord for any acts of vandalism
performed in the Building by its employees, agents, invitees or visitors.
 
31.           No tenant shall permit the visit to its Premises of persons in
such numbers or under such conditions as to interfere with the use and enjoyment
of the entrances, hallways, elevators, lobby or other public portions or
facilities of the Building and exterior common areas by other tenants.
 
32.           Landlord's employees shall not perform any work or do anything
outside of their regular duties unless under special instructions from
Landlord.  Requests for such requirements must be submitted in writing to
Landlord.
 
33.           Tenant agrees that neither tenant nor its agents, employees,
licensees or invitees will interfere in any manner with the installation and/or
maintenance of the heating, air conditioning and ventilation facilities and
equipment.
 
34.           Landlord will not be responsible for lost or stolen personal
property, equipment, money or jewelry from tenant's area or common areas of the
Project regardless of whether such loss occurs when area is locked against entry
or not.
 
35.           Landlord will not permit entrance to tenant's Premises by use of
pass key controlled by Landlord, to any person at any time without written
permission of tenant, except employees, contractors or service personnel
supervised or employed by Landlord.
 
36.           Tenant and its agents, employees and invitees shall observe and
comply with the driving and parking signs and markers on the Building grounds
and surrounding areas.
 
37.           Tenant and its employees, invitees, agents, etc. shall not enter
other separate tenants' hallways, restrooms or premises unless they have
received prior approval from Landlord's management.
 
38.           Tenant shall not use or permit the use of any portion of the
Premises for outdoor storage.
 
 
 
 

--------------------------------------------------------------------------------